Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered July 9, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third, fifth and seventh degrees, and sentencing him, as a second felony offender, to an aggregate term of 4x/2 to 9 years, unanimously affirmed.
The jury’s verdict rejecting defendant’s agency defense was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence warranted the conclusion that defendant did not act solely to accommodate, or do a favor for, the buyer (see People v Roche, 45 NY2d 78, 85 [1978], cert denied 439 US 958 [1978]; People v Lam Lek Chong, 45 NY2d 64, 74-75 [1978], cert denied 439 US 935 [1978]; People v Elvy, 277 AD2d 80 [2000], lv denied 96 NY2d 783 [2001]). Concur—Nardelli, J.P., Tom, Saxe, Friedman and Sweeny, JJ.